Title: To Benjamin Franklin from Sextius-Alexandre-François Miollis, 25 February 1784
From: Miollis, Sextius-Alexandre-François
To: Franklin, Benjamin


          
            Monsieur
            a aix en provence Le 25 fevrier 1784.
          
          Venant d’etre informé par Les papiers publics des marques de decoration de l’ordre de cincinatus qui ont été accordées a quelques uns des oficiers français qui ont Servis dans Les etats unis; je prend La liberté de m’adresser a votre excellence pour reclamer auprés de votre justice Les memes honneurs; ce Seroit Le dedomagement Le plus Satisfaisant que je pusse recevoir de la Situation triste et afligeante dans laquelle m’a reduit La Blessure que j’ay Reçue au Siege d’york en virginie. J’ay essayé de la faire connoitre dans Le memoire que je vous prie d’avoir la

bonté de faire parvenir a Son excellence le general Washington president de cette Societé, et j’ose presumer de votre humanité que le Sort d’une malheureuse victime de la guerre vous interessera, et vous engagera a apuyer ma demande.
          J’ay L’honneur d’etre avec le Respect Le plus profond Monsieur Votre tres humble et tres obeissant Serviteur
          
            Miollisofer: au regiment de Soissonnois
          
         
          Notation: Miollis 25 Fevr. 1784.—
        